DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on February 3, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 13 and 19 have been amended.
Claims 2, 7 and 24 have been canceled.
Claim 25 have been added.
Claims 1, 3-6, 8-23 and 25 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1, 6, 13 and 19 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:
A.  The references do not disclose the limitation on the plurality of screens and the first and second identifier being stored at the electronic terminal before executing the application.
	Examiner’s Response: In response to applicant’s arguments that the references do not disclose the limitation on the plurality of screens and the first and second identifier being stored at the electronic terminal before executing the application, 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 8-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2008/0127217 A1) in view of Chandrasekharan (US PUB 2014/0095358 A1), further in view of Hodge (US 2013/0124319 A1).


Claim 1 

Wang discloses the following limitations:

A method in an electronic terminal, comprising: executing an application including a plurality of screens displayable by the electronic terminal, (see at least paragraphs 0043-0045).

including first and second screens corresponding respectively to first and second identifiers, (see at least figures 1, 4, paragraphs 0051-0052 and 0060 – identifiers for all user interface components).

the first identifier and the second identifier comprise tagging information of the first and second screens, respectively; (see at least figures 1, 4, paragraphs 0051-0052 and 0060 – identifiers for all user interface components).

identifying a target screen to be displayed on a display from among the first and second screens; (see at least figures 1, 4, paragraphs 0051-0052 and 0060-0061 – pass user input to server 13).

transmitting a target identifier and the tagging information corresponding to the target screen to an external electronic device via a network; (see at least figures 1, 4, paragraphs 0051-0052 and 0060-0061 – pass user input to server 13).

receiving notification information corresponding to the target identifier and the tagging information from the external electronic device; and (see at least figure 1, server 13, paragraph 0052, output from server 13 is received at the AJAX rendering engine 11, identifies a target page corresponding to at least one notification information from among the first and second pages based on the identifier; the rendering engine 11 receives the output of render kits 26, which is integrated into the DOM model and displayed on the browser window; evidently based on the identifier for the UI components; and displays at least one notification information associated with the target page).

displaying at least part of the notification information and the target screen based on the tagging information. (see at least figure 1, server 13, paragraph 0052, output from server 13 is received at the AJAX rendering engine 11, identifies a target page corresponding to at least one notification information from among the first and second pages based on the identifier; the rendering engine 11 receives the output of render kits 26, which is integrated into the DOM model and displayed on the browser window; evidently based on the identifier for the UI components; and displays at least one notification information associated with the target page).


wherein the tagging information is mapped to the first and second identifiers, respectively (see at least figure 1, server 13, paragraph 0052, output from server 13 is received at the AJAX rendering engine 11, identifies a target page corresponding to at least one notification information from among the first and second pages based on the identifier; the rendering engine 11 receives the output of render kits 26, which is integrated into the DOM model and displayed on the browser window; evidently based on the identifier for the UI components; and displays at least one notification information associated with the target page).

Wang does not explicitly discloses the following limitation:

the plurality of screens stored at the electronic terminal before execution of the application,
wherein the plurality of screens and the first and second identifier are stored at the electronic terminal before executing the application.

However, Chandrasekharan discloses a stand-alone application wholly implemented on user equipment device:  “The storefront administration application may be implemented using any suitable architecture. For example, it may be a stand-alone application wholly implemented on user equipment device 100. In such an approach, instructions of the application are stored locally, and data for use by the application is downloaded on a periodic basis ( e.g., from an out-of-band feed, from an Internet resource, or using another suitable approach)” (paragraph 0043).  “The storefront identifier may indicate, to the 110 (FIG. lA).  Claim 1 discloses: A method for enabling a user to design a web-based storefront, the method comprising: storing, in a storage device, a plurality of product listings for media assets, each product listing being associated with a storefront identifier and a date range specifying its availability for purchase; receiving an indication of a requested storefront identifier and a requested date; retrieving, from the storage device, layout information for a storefront corresponding to the requested storefront identifier, wherein the layout information defines a promotional region.  Chandrasekharan evidences that stand-alone applications were screens are pre-stored on user terminal are known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Wang and Chandrasekharan in order to provide an efficient and secure system for providing information in an electronic device. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



wherein the identifying the target screen comprising: automatically determining the target screen according to condition information, wherein the condition information comprises at least one of a location of the electronic terminal, a priority of card information contained in the application, and a use number of the card information (see at least paragraphs 0008 and 0064 – user preferences; prioritized listing).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Wang/Chandrasekharan with the teachings on Hodge in order to provide efficient and convenient information to the user (Hodge paragraph 0006). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 3

Furthermore Wang discloses the following limitations:

wherein the first identifier and second identifier comprise the same tag information (see at least figure 1, server 13, paragraph 0052, output from server 13 is received at the AJAX rendering engine 11, identifies a target page corresponding to at least one notification information from among the first and second pages based on the identifier; the rendering engine 11 receives the output of render kits 26, which is integrated into the DOM model and displayed on the browser window; evidently based on the identifier for the UI components; and displays at least one notification information associated with the target page).

Claim 4

Furthermore, Wang discloses the following limitations:

wherein the target identifier is transmitted in response to the display of the target screen on the display (see at least figures 1, 4, paragraphs 0051-0052 and 0060-0061 – pass user input to server 13).

Claim 5

Furthermore, Wang discloses the following limitations:

wherein the received notification information comprises a plurality of individual notifications, and  (see at least figure 1, server 13, paragraph 0052, output from server 

wherein displaying at least a part of the notification information and the target screen comprises displaying the plurality of individual notifications as one notification information  (see at least figure 1, server 13, paragraph 0052, output from server 13 is received at the AJAX rendering engine 11, identifies a target page corresponding to at least one notification information from among the first and second pages based on the identifier; the rendering engine 11 receives the output of render kits 26, which is integrated into the DOM model and displayed on the browser window; evidently based on the identifier for the UI components; and displays at least one notification information associated with the target page).

Claim 6

Furthermore, Wang discloses the following limitations:

wherein displaying the at least part of the notification information and the target screen comprises:

displaying the notification information, based on the condition information related to the application or the electronic device  (see at least figure 1, server 13, paragraph 0052, output from server 13 is received at the AJAX rendering engine 11, identifies a target page corresponding to at least one notification information from among the first and second pages based on the identifier; the rendering engine 11 receives the output of render kits 26, which is integrated into the DOM model and displayed on the browser window; evidently based on the identifier for the UI components; and displays at least one notification information associated with the target page).

Claim 8

Furthermore, Wang discloses the following limitations:

further comprising: determining whether the application is executed; (see at least figure 5).

when the application is executed, detecting whether a specific screen in the application is activated; transmitting one or more tagging information corresponding to the specific
screen to a server; (see at least figures 1, 4, paragraphs 0051-0052 and 0060-0061 – pass user input to server 13).

receiving notification information from the server corresponding to the transmitted one or more tagging information; and displaying the received notification information (see at least figure 1, server 13, paragraph 0052, output from server 13 is received at the AJAX rendering engine 11, identifies a target page corresponding to at least one notification information from among the first and second pages based on the identifier; the rendering engine 11 receives the output of render kits 26, which is integrated into the DOM model and displayed on the browser window; evidently based on the identifier for the UI components; and displays at least one notification information associated with the target page).

Claim 9

Furthermore, Wang discloses the following limitations:

wherein all displayable screens of the executed application are identified respectively by screen identifiers (screen IDs), (see at least figures 1, 4, paragraphs 0051-0052 and 0060 – identifiers for all user interface components).
and wherein each tag of the one or more tagging information is mapped respectively to each of the screen IDs  (see at least figure 1, server 13, paragraph 0052, output from server 13 is received at the AJAX rendering engine 11, identifies a target page corresponding to at least one notification information from among the first and second pages based on the identifier; the rendering engine 11 receives the output of render kits 26, which is integrated into the DOM model and displayed on the browser window; 

Claim 10

Furthermore, Wang  discloses the following limitations:

the one or more tagging information is transmitted to the server when the specific screen is activated (see at least figure 1, server 13, paragraph 0052, output from server 13 is received at the AJAX rendering engine 11, identifies a target page corresponding to at least one notification information from among the first and second pages based on the identifier; the rendering engine 11 receives the output of render kits 26, which is integrated into the DOM model and displayed on the browser window; evidently based on the identifier for the UI components; and displays at least one notification information associated with the target page).

Claim 11

Furthermore, Wang discloses the following limitations:

wherein transmitting the one or more tagging information comprises transmitting one or more screen IDs to the server, (see at least figures 1 & 4, paragraphs 0051-0052 and 0060-0061 – pass user input to server 13,  output from server 13 is received at the AJAX 

and wherein the notification information received from the server corresponds to the transmitted one or more screen IDs  (see at least figures 1 & 4, paragraphs 0051-0052 and 0060-0061 – pass user input to server 13,  output from server 13 is received at the AJAX rendering engine 11, identifies a target page corresponding to at least one notification information from among the first and second pages based on the identifier; the rendering engine 11 receives the output of render kits 26, which is integrated into the DOM model and displayed on the browser window; evidently based on the identifier for the UI components; and displays at least one notification information associated with the target page).

Claim 12

Furthermore, Wang discloses the following limitations:

wherein the one or more tagging information including the one or more screen IDs is transmitted to the server in response to detecting the specific screen is activated (see at least paragraphs 0043-0045, 0051-0052 and 0060).

Claim 14

Furthermore, Wang discloses the following limitations:

wherein the processor controls the display to display the at least notification information associated target screen from among the first screen and the second screen, while excluding from display any notification information associated with other screens (see at least paragraphs 0043-0045, 0051-0052 and 0060).


Claim 15

Furthermore, Wang discloses the following limitations:

wherein: the notification information indicates a priority; and the processor determines whether to display at least one of: the notification information, the target screens, an order of display, a time of display, and a content of display based on the priority (see at least paragraphs 0072, 0043-0045, 0051-0052 and 0060).

Claim 16
Furthermore Wang discloses the following limitations:

wherein the processor receives the at least one notification information from the external electronic device, when the target screen is displayed on the external electronic device (see at least figure 1, server 13, paragraphs 0051-0052 and 0060).

Claim 17
Furthermore, Wang discloses the following limitations:

wherein the processor transmits an identifier from among the first identifier and the second identifier corresponding to the target screen to the external electronic device  (see at least figures 1 & 4, paragraphs 0051-0052 and 0060-0061 – pass user input to server 13,  output from server 13 is received at the AJAX rendering engine 11, identifies a target page corresponding to at least one notification information from among the first and second pages based on the identifier; the rendering engine 11 receives the output of render kits 26, which is integrated into the DOM model and displayed on the browser window; evidently based on the identifier for the UI components; and displays at least one notification information associated with the target page).

Claim 18
Furthermore, Wang discloses the following limitations:

wherein the notification information is received from the external electronic device when the application is executed on the external electronic device (see at least figures 1 & 4, paragraphs 0051-0052 and 0060-0061 – pass user input to server 13,  output from server 13 is received at the AJAX rendering engine 11, identifies a target page corresponding to at least one notification information from among the first and second pages based on the identifier; the rendering engine 11 receives the output of render kits 26, which is integrated into the DOM model and displayed on the browser window; evidently based on the identifier for the UI components; and displays at least one notification information associated with the target page).

Claim 20
Furthermore, Wang discloses the following limitations:

wherein the target identifier is transmitted in response to detecting display of the target screen (see at least paragraphs 0043-0045, 0051-0052 and 0060).

Claim 21

Furthermore Wang discloses the following limitations:

Further comprising: creating at least one new screen according to the notification information received from the external electronic device; and displaying the at least one new screen (see at least figure 2,  paragraphs 0041-0045).

Claim 22

Furthermore Hodge discloses the following limitations:

wherein application is a payment application, and wherein the first screen is associated with a first payment instrument, and the second screen is associated with a second payment instrument  (see at least paragraphs 0064 and 0069-0073).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Wang/Chandrasekharan with the teachings on Hodge in order to provide efficient and convenient information to the user (Hodge paragraph 0006). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 23

Furthermore Wang discloses the following limitations:

wherein the tag information of the first and second screens is inserted into Application Programming Interface (API) parameters of the application. (see at least figure 4, paragraphs 0051-0052 and 0060).


As per claims 13 and 19 , claims 13 and 19 recite substantially similar limitations to claim 1 and is are therefore rejected using the same art and rationale set forth above.    

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Hodge (US 2013/0124319 A1).


Claim 25 
Hodge discloses the following limitations:
A portable electronic device comprising:

a writable memory storing a plurality of screens, (see at least figure 3 and paragraph 0043).
and a plurality of identifiers, wherein each of the plurality of identifiers identify a corresponding one of the plurality of screens, wherein the plurality of screens are associated with a payment application; (see at least abstract, figure 22, paragraph 0034, paragraphs 0069-0073, 0088-0089; hierarchical navigation process such that selection of an icon leads to a screen).

a communication interface; and at least one processor operatively coupled to the memory, the at least one processor configured to: display one of the plurality of screens during execution of the application; (see at least paragraphs 0069-0073 – payment selection and processing).

 transmit a one of the plurality of identifiers identifying the one of the plurality of screens while displaying the one of the plurality of screens from the portable electronic device via the communication interface to a server; (see at least paragraphs 0069-0073 and 0088-0089-product selection; payment selection and processing).

receive notification information and the one of the plurality of identifiers from the server via the communication interface; and display the one of the plurality of screens identified by the one of the plurality of identifiers with the notification information (see at least paragraphs 0069-0073 – If the user selects the Visa card, the user may be directed to  a .


CONCLUSION
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687